Holmes, J.,
concurring in part and dissenting in part. Although I agree with the conclusions of the majority as to issues number one and two, I must dissent as to issues number three and four.
Although I understand it to be the general principle of the law that an accused may be permitted to cross-examine the prosecuting witness as to the witness’ pending or contemplated civil action against the accused in order to demonstrate possible bias, I am not disposed to state that such cross-examination is mandated in every instance where sought by the accused, nor am I disposed to conclude that it is prejudicial error in every case where the trial court has denied such cross-examination.
Reviewing the totality of the evidence here, I conclude that even in light of Evid. R. 611(B), and the case law which would permit cross-examination regarding contemplated civil action to show bias, the denial of such cross-examination here could not have constituted prejudicial error. The testimony *171of the prosecuting witness at the trial was in essence substantially the same statement given to the prosecutor’s office in the criminal affidavit filed with the clerk of courts on March 13, 1980, the immediate morning following the crime.
The testimony given by the prosecuting witness at the preliminary hearing dated April 1, 1980 also tracks the testimony of the witness given at the trial. In like manner, the statement of Ronald Buzzatto, the victim’s boyfriend, given to the Bedford Heights police on April 29,1980, quite vividly reiterates the dastardly happenings that took place in the victim’s apartment, such having been related to Buzzatto by the victim in a phone call made to Buzzatto the same morning shortly following the incident.
If it was the sincere desire of defense counsel to show that the testimony of the witness was only for the purpose of influencing the outcome of an anticipated civil proceeding, he could have accomplished this by comparing the statements which were given at or near the time of the alleged offenses, and the testimony at trial. From such a review it could reasonably have been determined whether any groundwork was available for establishing bias on the part of the accusing witness. In that the defense had all of the above material, plus the victim’s original statement given to the police on the morning of March 13, 1980, available to him for purposes of assuring that the victim’s trial testimony matched that given by her the day of the crime, possible bias takes a lesser role as an issue and should be considered within the setting of this case.
In view of the fact that no foundation was laid, no in camera inspection of any statements was asked for, and what would appear that defense counsel only wanted to question the victim for a few minutes about the civil case and then move on, makes it clear that any claim of bias was only a strategy ploy as fuel for closing argument or an appeal.
No rule should be used in a vacuum without considering all of the evidence; in this case the evidence was consistent and without contradiction. Therefore, arguendo, even if it was error to deny questions about the civil suit, I submit that the relevancy was slight and was harmless.
As to issue number four, I find the commentary in the majority opinion to be absolutely incredible. The majority states that “the state’s evidence * * * was insufficient to establish that appellee had either vaginal or anal intercourse with the victim.” This unbelievable conclusion was reached upon the basis that, “The victim’s testimony was that she and appellee only had ‘intercourse.’ The victim did not testify that she and appellee had sexual intercourse, nor did the victim testify as to any degree of penetration.”
The definitional section here, R.C. 2907.01(A), relating to “sexual conduct” provides that vaginal or anal intercourse may be complete, “however slight” the penetration might be. There is no attendant requirement in this section that caliper measurements be taken or other proof of degree of penetration be offered. It is only necessary, in light of all of the cir*172cumstances as shown by the totality of the evidence, that the act has been perpetrated upon the victim.
Here, the import of the majority decision is that the accusing witness was, at least as it related to vaginal and anal penetration, unaware when she was having sex. Insofar as the charges against the appellee involving fellatio and cunnilingus, there seems to be no question in the majority’s mind that the complaining witness was significantly aware of what the appellee had accomplished in this regard since the witness had utilized the word “sex” in conjunction with the word “oral” relative to some of the appellee’s nefarious activities.
As stated, I find the conclusion of the majority incredible in this regard because we are reviewing the testimony of a twenty-three year old woman with a high school education, a secretary in the Cleveland Clinic — not the testimony of an excitable, confused young lady of minority years. This lady’s testimony that the appellee had forcibly engaged her in “intercourse” was knowledgeably not stated in the sense that these parties were having a casual conversation or discourse, but stated in the sense that they were engaging in a sexual activity, or sexual conduct involving some degree of penetration. As rightly stated by Judge Day of the court of appeals:
“It is very clear from the context of Zelko’s testimony that the intercourse to which she referred was sexual intercourse and not, as defendant implies, mere communication. Penetration was implicit * *
One final reason may reasonably be advanced as to why the accused here should not be heard to argue that the witness in her testimony had not supplied one of the appropriate elements of the crime, that of penetration. The appellee himself points to factors which reasonably would allow the conclusion that the witness would know whether or not penetration had occurred.
The appellee points out, in relation to his arguments under issue number two, that certain hospital records show that the witness stated that she had sexual intercourse a number of days before this incident. The appellee, in his attempt to cross-examine the witness as to her prior sex activities, would do so to undermine her credibility or to show her propensity for such activity, and thus consent to the acts performed. Obviously, the appellee cannot have it both ways: arguing, on the one hand, in effect, that the complaining witness is a sexually knowledgeable female; yet, on the other hand, not knowledgeable enough to know that when she states she had intercourse that penetration was not involved in the maneuver. This I cannot accept. Therefore, upon this issue, I would affirm the court of appeals.
Based on the foregoing, I would reinstate the judgment of the trial court.
J. P. Celebrezze, J., concurs in the foregoing dissenting opinion.